Citation Nr: 0002480	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, currently rated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
a disability rating in excess of 70 percent for service-
connected schizophrenia.  A notice of disagreement was 
received in July 1995, the RO issued a statement of the case 
in August 1995, and a substantive appeal was received in 
September 1995.  The veteran appeared and testified member at 
a June 1999 hearing before the undersigned member of the 
Board sitting at the RO.  

In view of the following decision, the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability is rendered moot. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities are:  
schizophrenia, currently rated as 70 percent disabling; 
hypertension, currently rated noncompensable; and, 
pseudofolliculitis, currently rated noncompensable.

3.  The veteran's service-connected schizophrenia is not 
productive of active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to result in 
total social and industrial inadaptability, nor is his 
schizophrenia productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

4.  The veteran's service-connected schizophrenia renders him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
70 percent for schizophrenia have not been met; however, as 
it precludes substantially gainful employment and there are 
no other compensable service-connected disabilities, a total 
schedular rating is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.16(c), 4.125-4.132, Diagnostic 
Code 9205 (1996); 4.125-4.130, Diagnostic Codes 9205, 9440 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Schizophrenia

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA clinical records, VA 
hospital discharge summaries, private medical records, Social 
Security Administration records ,and the veteran's Board 
hearing testimony and written statements.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The veteran was initially awarded service connection for 
generalized anxiety disorder in accordance with a January 
1986 Board decision.  Pursuant to a January 1986 RO rating 
decision, the veteran was assigned a noncompensable 
disability rating for service-connected generalized anxiety 
disorder.  A rating decision rendered in August 1986 
increased the veteran's disability rating to 10 percent, 
effective December 4, 1985.  Throughout the following years, 
numerous rating decisions and Board decisions reflect the 
following: that the veteran's generalized anxiety disorder 
was recharacterized as schizophrenia; that his disability 
rating was steadily increased until a 70 percent rating was 
assigned, effective April 1992, and which currently remains 
effect; and that the veteran was intermittently assigned 100 
percent temporary total disability ratings to cover periods 
of hospitalization.

A March 1995 VA hospital discharge summary reports that the 
veteran was admitted for subjective complaints of insomnia 
and a relapse of schizophrenia.  At the time of admission, 
the veteran was cooperative but mildly depressed, and he 
admitted to auditory hallucinations.  During the course of 
treatment the veteran's condition stabilized, and he was 
released after 23 days.  The diagnosis was schizoaffective 
disorder.

An April 1995 VA mental health clinic record indicates that 
the veteran was having marital difficulties and was 
considering divorce.

An August 1995 VA hospital discharge summary states that the 
veteran was admitted for subjective complaints of 
nervousness, suspiciousness, and hostile behavior.  Upon 
admission, the veteran was cooperative but mildly depressed 
and anxious.  Suicidal and homicidal ideation was denied, the 
veteran's memory was fair, and he had adequate insight and 
judgment.  The diagnosis was schizophrenia with paranoid and 
depressive features. During the course of his 25 days of 
inpatient treatment, the veteran's condition improved and he 
was released.  The prognosis was guarded.

A March 1996 VA hospital discharge summary recounts that the 
veteran was admitted with complaints of being paranoid, 
suspicious, and afraid that he might hurt someone or himself.  
Objectively, the veteran was noted to be suspicious and 
somewhat hostile.  Memory was intact, but judgment and 
insight were impaired, and there was some suicidal and 
homicidal ideation.  The diagnosis was schizophrenia with 
paranoid features.  During the course of his 31-day 
hospitalization, the veteran became calm and cooperative, and 
his condition stabilized.  Upon release the prognosis was 
guarded. 

An August 1996 VA psychiatric examination report recited the 
veteran's psychiatric history.  Subjectively, the veteran 
complained of having difficulty with getting along with 
people, impaired sleep, hearing voices, persistent 
depression, and lack of concentration.  Objectively, the 
veteran was cooperative, but had poor concentration and 
appeared depressed.  He had feelings of hopelessness, heard 
voices, remained reclusive and withdrawn, and refrained from 
socialization.  The diagnoses included chronic schizophrenia, 
and a global assessment of functioning score (GAF) of 40.  

A February 1997 VA hospital discharge summary reports that 
the veteran complained of depression, suicidal thoughts, and 
hearing voices.  Objectively, the veteran was cooperative but 
paranoid.  His eye contact was poor, mood was agitated, and 
judgment and insight were poor.  At the beginning of his 
hospital course, the veteran was placed in a closed ward to 
monitor his depression and suicidal thoughts.  Over the time 
of his 21-day hospitalization, the veteran responded to 
treatment and his condition improved.  The diagnoses included 
paranoid schizoaffective disorder with depression, and a GAF 
of 50.  The prognosis at the time of release was guarded.  

A February 1998 VA hospital discharge summary states that 
upon admission, the veteran complained of being suspicious, 
hearing voices, and having paranoid delusions.  Objectively, 
the veteran had some ideas of reference, but judgment and 
insight were limited and he exhibited some homicidal 
ideation.  During the course of treatment, the veteran's 
condition improved.  The diagnoses included chronic post-
traumatic stress disorder, a GAF of 40 on admission, 50 upon 
discharge.  

VA treatment records for the period April 1997 to May 1998 
include mental health clinic records showing the veteran 
either exhibited or complained of depression, anxiety, 
paranoia, sleep impairment, visual and auditory 
hallucination, and family and marital problems.

A May 1998 VA psychiatric examination report notes that there 
were no medical records or claims files available for review.  
The veteran complained that it was becoming harder for him to 
cope with life and that his marital and family problems were 
increasing.  The veteran's occupational history was reported 
to include various machine-operating or labor-type jobs after 
separation from service in 1983, and that he last worked at a 
Wal-Mart from 1986 to 1989, unloading trucks and stocking 
merchandise.  The veteran said he lost his job because he was 
in and out of the hospital often, and that he did not get 
along well with co-workers.  The veteran further stated that 
although he applied for jobs, he was always denied because of 
his psychiatric history and the psychiatric drugs he was 
prescribed.  Objectively, the veteran was dressed causally, 
well-groomed, was friendly, and had adequate eye contact.  He 
was oriented times three, speech was clear, relevant, and 
coherent, and affect was euthymic and appropriate.  The 
veteran stated he often felt depressed, but that he tried to 
think of positive things to counteract this mood, and that he 
enjoyed gardening.  He stated that he would get five to six 
hours of sleep a night.  Derogatory auditory hallucinations 
were admitted to occur once a week, particularly when he is 
stressed, as well as occasional visual illusions.  The 
examiner noted that there was no evidence of a thought 
disorder or significant delusions.  There were feelings of 
paranoia, and there were instances of strange behavior, which 
the veteran reported as turning off the television when 
people are watching or going outside in the middle of the 
night with his pajamas.  The veteran denied any current 
suicidal or homicidal ideation.  Significant memory problems 
were observed by the examiner.  The veteran could read a 
brief paragraph from a newsletter with hesitation and minor 
errors; the examiner judged the veteran's intelligence to be 
in the low average range.  The diagnoses included 
schizophrenia, residual type, and a GAF of 50.  The examiner 
further commented that the veteran suffers from varying 
symptoms of auditory hallucinations, anger outbursts, mild 
paranoia, difficulty dealing with stress, and strange 
behaviors.  Although he has some difficulty interacting  with 
his wife and daughter, he is still able to function in his 
family.  The current level of functioning was considered to 
be moderate to serious impairment. 

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established, and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). In addition, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's schizophrenia is rated under Diagnostic 
Code 9205.  The Board notes that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that, when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), it was held that the new rating 
criteria regarding mental disorders could not have 
retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected schizophrenia disorder under the 
old criteria prior to November 7, 1996, and under the new 
criteria as well, from November 7, 1996.  

Prior to November 7, 1996, a 70 percent disability rating was 
for assignment when there was severe social and industrial 
inadaptability, and a 100 percent evaluation was warranted 
when there was active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
result in total social and industrial inadaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  

Under the revised schedular criteria, a 70 percent rating is 
warranted when the disorder is characterized by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9205, 9440 (1999).

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 70 percent, under either the old or new schedular 
criteria, is not warranted.  The symptoms exhibited by the 
veteran simply do not display total social and industrial 
inadaptability, or total occupational or social impairment.  
Although the veteran does appear to engage in strange 
behavior on occasion, such behaviors are infrequent and are 
not considered to be bizarre, or to reflect gross impairment 
of thought processes or an inclination to harm oneself or 
others.  Additionally, the veteran has consistently been 
cooperative and speech has been logical, clear, and coherent.  
Also, despite the fact that he suffers from frequent episodes 
of psychiatric illness manifested by varying degrees of 
impaired sleep, poor memory, depression, anxiety, paranoia, 
anger, suspiciousness, and suicidal and/or homicidal 
ideation, he seems to be aware that his emotional state is 
affected at these times, so he attempts to divert his 
attention by engaging in activities he enjoys, such as 
gardening.  Moreover, the veteran has shown that he is aware 
that his auditory hallucinations are brought on during times 
of stress, indicating that the veteran realizes such 
hallucinations are not real, and that he understands the 
nature of his psychiatric illness.  Indeed, the veteran 
regularly seeks treatment, including hospitalization, when 
necessary.  Furthermore, although the veteran is generally 
withdrawn socially and has problems with his relationships to 
his wife and daughter, he has ultimately demonstrated that he 
is able to cope adequately with his family relationships.  It 
has also been consistently shown that the veteran maintains 
good hygiene. 

The Board also notes that the veteran's GAF, since March 
1995, has fluctuated between 40 and 50, most recently 50 in 
May 1998.  Pursuant to DSM-IV, a GAF of 41-50 indicates 
"[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF of 31-40 
indicates "[s]ome impairment in reality testing or 
communication (e.g., speech illogical at times, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or 
mood..."  The Board finds that, in general, the criteria 
listed above for a GAF of 41-50 resembles the veteran's 
current symptomatology, which, in turn, more closely 
approximates the schedular criteria for a 70 percent 
disability rating under Diagnostic Code 9205, under either 
the old or revised criteria.  The Board points out that when 
the veteran demonstrably suffered total social and industrial 
inadaptability, or total occupational or social impairment - 
during periods of hospitalization for his schizophrenia - he 
was appropriately afforded total temporary 100 percent 
disability ratings.

Thus, the Board acknowledges that the veteran's schizophrenia 
is productive of significant impairment.  However, when 
viewed in the context of the controlling regulatory 
diagnostic criteria, the Board must conclude that the 
preponderance of the evidence is against entitlement to a 
schedular rating in excess of 70 percent for his 
schizophrenia at this time.  

Nevertheless, even if the schedular criteria for a 100 
percent rating have not been met, applicable VA regulations 
in effect prior to November 7, 1996, provide that in cases in 
which the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, if such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, then the mental 
disorder shall nevertheless be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16 (c) (1996).  As outlined above, the evidence 
does not show such active psychotic manifestations as to meet 
the criteria for a total schedular rating under the pertinent 
Diagnostic Code.  

However, the Board does take notice of the fact that the 
veteran's schizophrenia and the need for medication therefore 
has been reported by the veteran to be the cause of numerous 
unsuccessful attempts to obtain employment.  Further, it 
appears that this disability has also caused the veteran to 
lose employment.  While not determinative by itself, the 
Board also notes here that the Social Security Administration 
has apparently determined that that veteran's psychiatric 
disorder precludes employment.  The Board also notes the 
veteran's employment history is quite limited, suggesting no 
realistic probability of obtaining employment.  See Moore v. 
Derwinski, 1 Vet.App. 356, 159 (1991).    

After reviewing the evidence, the Board finds that a state of 
equipoise exists between the positive and the negative 
evidence regarding the veteran's ability to secure or follow 
a substantially gainful occupation in light of his service-
connected schizophrenia.  By law, all such reasonable doubt 
must be resolved in the veteran's favor.  Accordingly, the 
Board concludes that the veteran's schizophrenia precludes 
the veteran from securing or following a substantially 
gainful occupation.  Accordingly, a 100 percent schedular 
evaluation is nevertheless warranted pursuant to the 
provisions of 38 C.F.R. § 4.16(c) (1996).


ORDER

Entitlement to a 100 percent schedular rating for 
schizophrenia under the provisions of 38 C.F.R. § 4.16(c) 
(1996) is warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

